Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending in the application.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 16/672,270, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
The prior-filed application does not support the limitation, “predicting, using the stored historical data, upcoming demand levels on the plurality of load balancers; and determining, based on the predicted upcoming demand levels, whether to add additional load balancers to the distributed computer system.”  The prior-filed application, on paragraph [0024] of the specification, discloses, “The traffic controller 160 may use historical demand data to predict upcoming demand, determine whether additional load balancers 130 should be added to the distributed computing system 100.” 
	Accordingly, claims 7 and 19 are not entitled to the benefit of the prior application.

Information Disclosure Statement

	The information disclosure statement (IDS) submitted on December 6, 2021 is in compliance with the provisions of 37 CFR 1.97, and accordingly, the IDS has been considered by the examiner.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 8-18 of U.S. Patent No. 11,165,860 (“Patent ‘860”) in view of Jain et al. US Patent Publication No. 2021/0359945 (“Jain”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because as shown below, claims of Patent ‘860 substantially discloses the subject matter of the application with the differences being obvious to one ordinary skill in the art. 
Instant Application
Patent ‘860
1. A computer-implemented method for dynamically subsetting a plurality of load balancers in a distributed computer system, the method comprising: 
1. A computer-implemented method for dynamically subsetting a plurality of load balancers in a distributed computer system, the method comprising: 
receiving, at each of one or more traffic aggregators from each of a plurality of load balancers in a zone corresponding to that traffic aggregator, a request report including a number of requests received by that load balancer; 
receiving, at each of one or more traffic aggregators from each of a plurality of load balancers in a zone corresponding to that traffic aggregator, a request report including a number of requests received by that load balancer; 
sending, from each of the one or more traffic aggregators to a traffic controller, aggregated request data for the corresponding zone, the aggregated request data comprising a total number of requests received by the load balancers in the zone; 
sending, from each of the one or more traffic aggregators to a traffic controller, aggregated request data for the corresponding zone, the aggregated request data comprising a total number of requests received by the load balancers in the zone; 
computing, by the traffic controller based on the aggregated request data for each zone, a total number of requests received by all of the load balancers in the distributed computer system; and 
computing, by the traffic controller based on the aggregated request data for each zone, a total number of requests received by all of the load balancers in all of the zones; 

sending, from the traffic controller to each of the one or more traffic aggregators, the total number of requests received by all of the load balancers; and 
sending, from the traffic controller to each of the plurality of load balancers in the distributed computer system, data corresponding to the total number of requests received by all of the load balancers, wherein each load balancer computes a subset size based, at least in part, on a percentage of the total number of requests that are received at the load balancer.
sending, from each of the one or more traffic aggregators to each load balancer in the corresponding zone, data corresponding to the total number of requests received by all of the load balancers, wherein each load balancer in the corresponding zone computes a subset size based, at least in part, on a percentage of the total number of requests that are received at the load balancer.


Claim 1 of Patent ‘860 does not disclose that the traffic controller sends the data to each of the plurality of load balancers.  Jain discloses a traffic controller that sends aggregated data to each of a plurality of load balancers (para. [0009] set of one or more controllers. para. [0046] LB controller set 520 then distributes the aggregated statistics to the LB agents that execute on the hosts, generate and/or to adjust LB rules or criteria that the load balancers that execute on the same hosts as the agents enforce.  para. [0118] LB controller set 520 providing global statistics 1520 and group update 1522 to the LB agents (not shown) of the load balancers 1400.  para. [0120] LB controller set providing updated global statistics 1525 to the LB agents (not shown) of the load balancers 1400).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the claim with Jain’s disclosure so that the traffic controller sends the data to the load balancers because the data is intended for the load balancers, and it would have been efficient for the controller to communicate updates to the load balancers.
Claims 2-6 are unpatentable over claims 2-6 of Patent ‘860.
Claims 8-12 are unpatentable over claims 8-12 of Patent ‘860. Claim 8 of Patent ‘860 does not disclose that the traffic controller sends the data to each of the plurality of load balancers.  However, the differences would have been obvious to one of ordinary skill in the art for the reasons above.
Claims 13-18 are unpatentable over claims 13-18 of Patent ‘860. Claim 13 of Patent ‘860 does not disclose that the traffic controller sends the data to each of the plurality of load balancers.  However, the differences would have been obvious to one of ordinary skill in the art for the reasons above.

Claim 7 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 13 of U.S. Patent No. 11,165,860 (“Patent ‘860”) in view of Jain and Doddavula et al. US Patent Publication No. 2012/0296866 (“Doddavula”). 
Claims of Patent ‘860 do not disclose the subject matter of claim 7.  However, Doddavula teaches storing, by a traffic controller, historical data regarding the number of requests received at a plurality of devices in a distributed computer system; predicting, using the stored historical data, upcoming demand levels on the plurality of devices; and determining, based on the predicted upcoming demand levels, whether to add additional devices to the distributed computer system (para. [0045] forecasting number of requests that are expected to be received at the one or more cloud database nodes.  para. [0046] time required for servicing one or more requests… is less than or more than a predetermined threshold.  para. [0047] one or more new instances of cloud database nodes and… servers are provisioned).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied Doddavula’s disclosure of provisioning additional devices based on demand such that load balancers are provisioned based on demand.  One of ordinary skill in the art would have been motivated to do so for benefits of scaling up resources to meet service levels.
Regarding claim 19, the claim comprises similar subject matter as claim 7 and is rejected under a similar rationale as claim 7.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites, “wherein each load balancer computes a subset size…”  The claim recites, “each of a plurality of load balancers in a zone” and “each of the plurality of load balancers in the distributed computer system.”  As such, “each load balancer” may refer to either recitation of “the plurality of load balancers.”  The claim should be amended to recite, “each of the plurality of load balancers in the distributed computer system.”   Claims 4 and 6 also recites “each load balancer” and are rejected under a similar rationale as claim 1.  
Regarding claim 8, it is not clear which load balancer “each load balancer” is referring and whether “each load balancer” is referring to load balancers of “the plurality of load balancers.”  The claim uses “” and “each load balancer.”  The claim’s recitations of “each load balancer” should be amended to “each load balancer of the plurality of load balancers.”  Claims 10 and 12 also recite “each load balancer” and are rejected under a similar rationale as claim 8.
Regarding claim 13, the claim recites, “wherein each load balancer computes a subset size…”  The claim recites, “each of a plurality of load balancers in a zone” and “each of the plurality of load balancers in the distributed computer system.”  As such, “each load balancer” may refer to either recitation of “the plurality of load balancers.”  The claim should be amended to recite, “each of the plurality of load balancers in the distributed computer system.”    Claims 16 and 18 recite “each load balancer” and is rejected under a similar rationale as claim 13.

Reasons for Allowance
Claims 1-19 would be allowable if the double patenting rejection is overcome and the claims rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Jain et al. US Patent Publication No. 2021/0359945 discloses a traffic controller that receives statistics from a plurality of load balancers (para. [0009] set of one or more controllers. para. [0041] statistics about how many data messages and/or how many data flows are being sent. para. [0045] LB agents 560 gather the collected statistics… and relay these statistics to the LB controller set 520); aggregates the statistics; and sends the aggregated statistics to each of the plurality of load balancers (para. [0046] LB controller set 520 then distributes the aggregated statistics to the LB agents that execute on the hosts, generate and/or to adjust LB rules or criteria that the load balancers that execute on the same hosts as the agents enforce.  para. [0118] LB controller set 520 providing global statistics 1520 and group update 1522 to the LB agents (not shown) of the load balancers 1400.  para. [0120] LB controller set providing updated global statistics 1525 to the LB agents (not shown) of the load balancers 1400), wherein each load balancer generates and/or adjust load balancing rules or criteria (para. [0046]).
Pahwa US Patent Publication No. 2021/0120079 discloses determining a percentage of total requests and assigning load balancers a percentage of requests (para. [0052] each cluster may be assigned (e.g., by the user 12) a percentage of total traffic (i.e., application level requests 30), and the controller 200 may randomly rout application level requests 30 to the cluster 120 based on the assigned percentages).
McMullen US Patent Publication No. 2019/0356735 discloses determining and sending, by each of a plurality of nodes, a number of requests received at the nodes and determining a total number of requests received by all of the nodes (para. [0034] once the quantity of origin requests is received from CNs 120-121 and determined locally for CN 122, CN 122, identifies a total number of requests to the origin servers).
Farrugia et al. US Patent No. 10,979,493 discloses a load balancer determining the number of requests received at the load balancer and determining a total number of requests received at a plurality of load balancers (col. 5, lines 64-67.  load balancer 306.1 can calculate that if it received three requests 304, then a total of nine requests 304 have been forwarded in total.  col. 7, lines 38-41.  particular load balancer 306.1 can determine the total number of requests coming from the front-end device (i.e., including requests received not just by load balancer 306.1 but also its peer load balancers)).
Eloy et al. US Patent Publication No. 2020/0389517 discloses load balancers receiving requests for connections to one or more backend servers and computing a total number of requests received by all the load balancers (para. [0022] retrieving access log data entries from each load balancer… data entry for each HTTP request.  para. [0035] total number of HTTP requests… stored in a database such as availability monitor 34.  para. [0036] total number of HTTP requests for each microservice for each load balancer is determined).
Russell US Patent Publication No. 2013/0179888 discloses a load balancer that processes a subset of total request data (para. [0024] operating parameters… maximum number of transaction requests that be processed.  para. [0026] LBU 220 may have operating parameters… to process transaction requests for 10% of the messages contained in the message queue 205, but not to exceed 36 total transaction requests processing at one time.  LBU 220 may process 10 transaction requests if 100 messages were in the message queue 205).
Abhigyan et al. US Patent Publication No. 2022/0029920 discloses a traffic controller that sends the data to each of the plurality of load balancers (para. [0044] controller 118… control the updating and/or maintenance of the DHTPs 114. para. [0057] controller 118 can be configured to send updates to the other load balancers.  para. [0099] balancer controller 118 to re-divide and/or to redistribute the distributed hash table 120 across the load balancers 110).
Prior art of record also discloses a plurality of load balancers in a plurality of zones (Baghel et al. US Patent Publication No. 2019/0394284, para. [0027] each cluster 107 can also deploy one or more software load balancers or SLBs 115.  para. [0039] each availability zones 105 can deploy one or more software load balancers 115. Pinos et al. US Patent Publication No. 2020/0358655, claim 1. two or more of the plurality of regions include elastic load balancers).
However, the prior art of record does not teach in whole or make obvious the invention of receiving, at each of one or more traffic aggregators from each of a plurality of load balancers in a zone corresponding to that traffic aggregator, a request report including a number of requests received by that load balancer; sending, from each of the one or more traffic aggregators to a traffic controller, aggregated request data for the corresponding zone, the aggregated request data comprising a total number of requests received by the load balancers in the zone; computing, by the traffic controller based on the aggregated request data for each zone, a total number of requests received by all of the load balancers in the distributed computer system; and sending, from the traffic controller to each of the plurality of load balancers in the distributed computer system, data corresponding to the total number of requests received by all of the load balancers, wherein each load balancer computes a subset size based, at least in part, on a percentage of the total number of requests that are received at the load balancer.

Conclusion
   A shortened statutory period for reply to this Office action is set to expire THREE MONTHS from the mailing date of this action.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joshua Joo whose telephone number is 571 272-3966.  The examiner can normally be reached on Monday-Friday 7am-3pm EST.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/JOSHUA JOO/Primary Examiner, Art Unit 2445